Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/2/2021 has been entered. Claim 5 is currently amended.  Claims 3 and 7-8 have been cancelled.  Claims 1-2, 4-6 and 9-10 are pending with claims 1-2, 4 and 9-10 withdrawn.  Claims 1-2, 4-6 and 9-10 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 6, filed on 6/2/2021, with respect to 112(b) rejection has been fully considered and is persuasive. The 112(b) rejection has been withdrawn.
Applicant’s argument, see page 6-7, filed on 6/2/2021, with respect to 103 rejection has been fully considered and is persuasive. The 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Scott Schulte on 7/1/2021.
The application has been amended as follows:
Claims 1-2, 4, and 9-10 are cancelled.

Allowable Subject Matter
Claims 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 5 directs to a manufacturing method of a bearing ring for an annular roller bearing of recited structure, comprising recited steps (A), (B1), (B2), (B3), and (C).  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Yoshida et al (US 20160108486 Al), in view of Hirano (JPH06172866A).  Yoshida in view of Hirano teaches a heat treatment apparatus and a heat treatment method that enable provision of an annular member 

Conclusion
Claims 5-6 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734